In a wrongful death action, plaintiff appeals from an order of the Supreme Court, Dutchess County, dated September 10, 1976, which granted defendant’s motion for summary judgment. Order reversed, on the law, with $50 costs and disbursements, and motion denied. In a wrongful death action against a county based upon improper highway maintenance, the Statute of Limitations is governed by section\139 of the Highway Law, not by section 50-i of the General Municipal Law. Thus, the time begins to run from the service of the notice of claim, not from the time of the accident (see Forero v Town of Tuxedo, 51 AD2d 443). Hopkins, Acting P. J., and Damiani, JJ., concur; Latham and Rabin, JJ., concur in the result on constraint of Forero v Town of Tuxedo (51 AD2d 443).